Citation Nr: 1215590	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  11-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and if so, whether the claim may be allowed.  

3.  Entitlement to service connection for residuals of a deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1950.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2010.  A transcript of that hearing is associated with the claims file.  

Although the claim pertaining to service connection for an anxiety reaction was originally characterized as such, the Veteran has also been diagnosed with alcohol abuse in remission, anxiety disorder, dysthymia, panic disorder with agoraphobia and depression.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the RO reopened the Veteran's claims for service connection for PTSD and for an anxiety reaction and decided them on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of deviated nasal septum and for an acquired psychiatric disorder (other than PTSD) on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD and anxiety reaction was denied by an October 2000 Board decision.  It was noted that there was no indication that the Veteran suffered from PTSD and he presented no competent evidence to demonstrate that his anxiety reaction was related to service.  He was notified and there was no appeal.

2.  Evidence associated with the file since the October 2000 denial is not cumulative or redundant of previously reviewed evidence, and relates to previously unestablished facts.  Specifically, additional statements and testimony have been received and the Veteran underwent a VA PTSD examination in December 2009.  

3.  All notification and development action needed to fairly adjudicate the claim of service connection for PTSD on the merits has been accomplished.

4.  The Veteran has not been diagnosed with PTSD nor does competent clinical evidence confirm the presence of PTSD.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision denying service connection for PTSD and anxiety reaction is final.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104; 38 C.F.R. §§ 3.104, 20.1103 (2011).  

2.  Since entry of the decision in October 2000, new and material evidence has been received by VA with which to reopen the previously denied claims of service connection for PTSD and anxiety reaction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011). 

3.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in February and August 2009 pre-adjudication letters, the Veteran was provided notice regarding reopening claims of service connection for PTSD and anxiety reaction.  The letters advised the Veteran that his claim for service connection for PTSD and anxiety reaction were previously denied in an unappealed September 1998 rating decision because there was no verified stressor or diagnosis of PTSD and because there was no evidence establishing a relationship between his diagnosed anxiety reaction and military service.  He was advised that evidence submitted must relate to those facts.  The August 2009 letter also provided notice regarding service connection for residuals of a deviated nasal septum.  Both letters further provided notice regarding what information and evidence is needed to substantiate his claims for service connection for PTSD and anxiety reaction and the August 2009 letter provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a deviated nasal septum.  The letters further notified the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Both letters advised the Veteran how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including incomplete service personnel records, VA treatment records, private treatment records and lay statements and testimony of the Veteran.  The Board notes that it has been shown that the Veteran's complete service records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The Veteran was afforded a VA PTSD examination in December 2009.  In January 2012, the Veteran's representative requested that he be afforded a new VA examination because the December 2009 examination report was not signed by the examining psychologist, rather, it was signed by a psychologist who approved it.  The representative asserts that the examination report should be signed by the providing examiner to assure that no changes were made to the examination report.  The representative stated that this has been an ongoing problem and is a practice in the Highland Drive VA Health Care System.  

However, the Board finds that the December 2009 VA examination is adequate for adjudicating the Veteran's claim for service connection for PTSD.  The examination report fully addressed the Veteran's contentions regarding his claimed psychiatric disorders, accurately recorded the reported and documented history of such disorders, and made findings in accordance with the requisite DSM-IV diagnostic criteria.  See 38 C.F.R. § 3.304(f) (2011).  Moreover, absent some challenge to the expertise of a VA expert, there is no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.  See Rizzo v Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  

Here, although the representative has asserted that a new VA examination is necessary to ensure that the contents of the examination report were not altered, neither he nor the Veteran have pointed out or alleged that the report contains any additional or missing information.  As such, the Board finds that neither the Veteran nor his representative has raised a specific challenge to the professional medical competence or qualifications of the psychologist who approved the December 2009 VA examination.  The Board further finds that a remand to obtain an additional VA examination with the examining psychologist's signature would serve no purpose but to delay further the adjudication of the appellant's claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Indeed, VA treatment records do not show or suggest that the Veteran has been diagnosed with PTSD.  

Even assuming for the sake of argument only that it is error to rely on the December 2009 VA examination report because it was not signed by the examining psychologist but by a reviewing psychologist, any error is harmless in this case because there has been no showing that the VA examination report was modified or is inaccurate in any manner.  Indeed, the Veteran was mailed a copy of the claims folder which included a copy of the examination report at issue and he has not asserted that anything documented therein, or lack thereof, is inaccurate or incomplete.  Thus, the Board finds the representative's suggestion that the December 2009 examination report may have been modified to be not credible. 
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument and by providing testimony and presenting for a VA examination.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Background and Analysis

Claims to reopen service connection for PTSD and anxiety reaction

The Veteran contends that he is entitled to service connection for PTSD and for anxiety reaction due to traumatic experiences while working in the surgical and psychiatric wards at Fort Dix Tilton General Hospital during service.  He asserts that while working in the psychiatric ward he was attacked by psychiatric patients on at least 3 occasions and he feared for his life.  Upon requesting a transfer to a different ward, the Veteran was transferred to the surgical ward where a young man died in his arms, he saw soldiers with extensive battle wounds and he witnessed amputations and, on at least one occasion, an autopsy.  The Veteran asserts that such experiences resulted in his first panic attack during service and alcohol dependence to facilitate sleep.  He has reportedly experienced and sought treatment for subsequent panic attacks, troubled sleep and claustrophobia continuously since discharge.  

The Veteran's claims for service connection for PTSD and for anxiety reaction were previously considered and denied by the Board in an October 2000 decision.  The Veteran did not appeal that determination.  In general, a decision that is not timely appealed is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

At the time of the original decision in October 2000, there was no evidence that the Veteran had a verified stressor or a diagnosis of PTSD and there was no evidence relating his anxiety reaction to any incident of military service.  In January 2009, a statement was received from the Veteran indicating that he had been diagnosed with PTSD based on his military service.  In November 2009, the Veteran's claimed stressors were verified to the extent that he worked in the psychiatric and surgical treatment wards at Tilton General Hospital at Fort Dix.  Regarding an anxiety reaction, the Veteran underwent a VA examination in December 2009.  The examiner diagnosed panic disorder with agoraphobia and found that it was in no way related to, caused by or the result of service.  However, the examiner did not provide an opinion whether the continuous psychiatric symptoms reported by the Veteran and documented throughout the record were a continuation of symptoms reportedly experienced during service.  This evidence constitutes new and material evidence and the claims are appropriately reopened.  See 38 C.F.R. § 3.156(c).

This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, verification of the Veteran's stressor is necessary for a diagnosis of PTSD and the evidence demonstrates that a claimed psychiatric disorder may have been incurred during active duty service.  Indeed, the Veteran has provided competent evidence regarding information needed to verify his claimed stressor and traumatic experiences during service and whether an acquired psychiatric disorder may have had its onset during service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claims.  Such evidence raises a reasonable possibility of substantiating the claims. See Shade v. Shinseki, 24 Vet. App. 110, 121 (2011) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim. Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for PTSD and anxiety reaction.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Appellant's claim of service connection for anxiety reaction can be addressed.

It is noted that the RO reopened the claim for service connection for PTSD and then adjudicated the matter on the merits.  As all notice and development as to this issue has been accomplished, the Board may proceed to the merits without prejudice to the Veteran.

Service connection for PTSD

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than a veteran's service records may corroborate an appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board has reviewed all of the evidence of record, to include the available VA and private treatment records.  These records do not show that the Veteran currently has, or has ever had a diagnosis of PTSD since filing his claim for service connection in January 2009.  In any event, a January 2009 statement of the Veteran indicated that he had been diagnosed with PTSD due to active service.  

As previously stated, post-service VA treatment records show diagnoses of alcohol abuse in remission, anxiety disorder, dysthymia, panic disorder with agoraphobia and depression.  However, there is no indication or suggestion of a diagnosis of PTSD.  Indeed, an April 2009 VA treatment note indicated that the Veteran requested a letter confirming that he had anxiety, specifically PTSD, stemming from military service.  The Veteran apparently thought the author of the April 2009 VA treatment note, a VA neuropsychologist, diagnosed him with PTSD.  She stated that she did not diagnose PTSD but she did remember the Veteran indicating that he thought he had PTSD and that someone told him years ago that he may have had that diagnosis.  She reviewed the VA treatment records with the Veteran which included diagnoses of dysthymia and anxiety disorder.  She stated that it was her impression that cognitive difficulties reported by the Veteran in a prior evaluation likely stemmed from those difficulties.  However, she did not feel like she could confirm a causal nexus between problems reported during service and the cognitive difficulties for which she saw him.  The Veteran planned to discuss the matter with his treating VA physician who had treated him for years.  

The following day, an April 2009 VA treatment note shows that the Veteran saw his longtime VA physician and requested an evaluation to rule out PTSD.  The physician diagnosed panic disorder with agoraphobia which was treated with medication.  The Veteran requested an evaluation to rule out PTSD and an appointment was scheduled.  Approximately 2 weeks later, an administrative note indicated that the PTSD clinic stated that on the basis of the Veteran's history, he does not have PTSD.  

In December 2009, the Veteran underwent a VA PTSD examination.  The examiner reviewed the claims folder and pertinent treatment records and documented the Veteran's reported psychiatric history dating since service.  In relevant part, psychological testing included an Impact of Events Scale (IES) and the Mississippi Scale for Combat-Related PTSD (MSC).  The Veteran scored 19 on the IES which was indicative mild difficulty with intrusive and avoidance symptoms typically associated with PTSD.  He scored 74 on the MSC which fell below the cut off for a diagnosis of PTSD.  In addition, the examiner stated that the Veteran reported virtually no subjective complaints of PTSD.  He very rarely experienced intrusive thoughts and nightmares about service (a few times per year) and he denied all symptoms of avoidance and increased arousal.  Accordingly, the examiner stated that the Veteran in no way met the criteria for a diagnosis of PTSD.

In September 2010, the Veteran underwent a VA PTSD screening with negative results.  Nightmares, unwanted thoughts, significant effort not to think about traumatic events and avoidance of things that triggered unwanted thoughts were denied.  He further denied being constantly on guard, watchful, easily startled, feelings of numbness or detachment from others, activities, and his surroundings.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the criteria for establishing service connection for PTSD have not been met.  

While the Board acknowledges the Veteran's sincere belief that he suffers from PTSD due to traumatic experiences during service, there is no diagnosis or other pertinent findings of PTSD in accordance with the requisite DSM-IV criteria.  In this regard, to the extent that the Veteran himself believes that he suffers from PTSD and to the extent that he believes that there is a medical nexus between his condition and his military service, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis and etiology of mental disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board concludes that the Veteran's assertions that he suffers from PTSD as a result of military service are entitled to no probative weight with regard to whether the Veteran meets the diagnostic criteria for PTSD.  Thus, there is no probative medical evidence of record that establishes that the Veteran's reported symptoms have met the criteria for a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (2011). 

In summary, because the competent evidence fails to formally diagnose the Veteran with PTSD in accordance with 38 C.F.R. § 3.304 (f), nor to establish a link between the Veteran's claimed PTSD and service, the preponderance of the evidence is against the claim and entitlement to service connection for PTSD must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v.  Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened.  The appeal is allowed to this extent.

New and material evidence has been received and the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  The appeal is allowed to this extent.

Entitlement to service connection for PTSD is denied on the merits.


REMAND

Reopening the claim for service connection for an acquired psychiatric disorder does not end the inquiry; rather, consideration of the claim on the merits is required.  However, review of the record reveals that further development is required prior to adjudicating the Veteran's claims of service connection for an acquired psychiatric disorder (other than PTSD) on the merits and for residuals of a deviated nasal septum.

Although the claim pertaining to service connection for an anxiety reaction was originally characterized as such, the Veteran has also been diagnosed with alcohol abuse in remission, anxiety disorder, dysthymia, panic disorder with agoraphobia and depression.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition, the December 2009 VA PTSD examiner diagnosed a panic disorder with agoraphobia (in remission for 1 year with use of medication), the only Axis 1 disorder found on examination.  The examiner opined that such diagnosis is in no way related to, caused by or the result of military service, however, the examiner did not address whether such disorder may be a continuation of the symptoms experienced during service as reported by the Veteran (i.e., whether panic disorder with agoraphobia had its onset during service or whether it is an entirely separate diagnosis that is unrelated to the symptomatology during service as reported by the Veteran).  Accordingly, an addendum opinion should be obtained for clarification as to whether the Veteran's diagnosed panic disorder with agoraphobia began during service or may be related to the symptomatology that reportedly began during service.  

Regarding service connection for residuals of a deviated nasal septum, the Veteran asserts that this condition was incurred during or is the result of sustaining a broken nose during service.  The record contains conflicting testimony and statements as to whether the Veteran sought formal medical treatment for this condition.  On remand, the Veteran should be asked to clarify whether he was treated at a medical facility for a broken nose, and if so, he should be requested to provide his unit of assignment, the date of allegation (within a 3 month time frame, if possible), the geographical location of his unit, and a description of the event with the name of the medical facility where he was treated.  Thereafter, sick and morning reports should be requested from the NPRC, if not already on file. 

In addition, the Veteran testified that with the exception of sinus problems that he has had since childhood, he did not have problems breathing through his right nostril until after his nose was broken during service.  The Veteran testified that upon physical and x-ray examination in 2002, he was diagnosed with a deviated nasal septum.  At that time, the x-ray technician and/or physician reportedly alluded to the Veteran's nose being broken in the past and that did not heal properly or it was not treated properly.  In this regard, while the Veteran submitted an October 2002 private operation report from Dr. Lorenz, III, the associated clinical treatment records and x-ray findings have not been associated with the claims folder.  Such records may provide additional information and evidence in support of this claim.  On remand, the Veteran should be requested to provide information and authorization sufficient to enable VA to obtain the aforementioned private clinical treatment records and x-ray findings from Dr. Lorenz.  The law provides that VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain. 38 U.S.C.A. § 5103(A)(b)(1).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

The Veteran has not been afforded a VA examination for residuals of a deviated nasal septum.  However, there is some evidence that the Veteran may have had persistent or recurrent symptoms of disability and the information or evidence indicates that the disability or symptoms may be associated with the Veteran's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  Accordingly, a VA examination is necessary to determine whether the Veteran has current residuals of a deviated nasal septum, and if so, whether the they are related to any incident of his military service, to include the Veteran's reports of a broken nose therein.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran provide clarification as to whether he received medical treatment at a medical facility for a broken nose during service.  If so, he should be requested to provide his unit of assignment, the date of allegation (within a 3 month time frame, if possible), the geographical location of his unit, and a description of the event and the name of the medical facility where he received treatment.  Attempt to obtain any sick call reports that may cover the reported period, to the extent the records are not on file.

2.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, if any, VA and non-VA, who have treated him for difficulty breathing or for a deviated nasal septum dating since 2002.  Specifically, the 2002 clinical treatment records and x-ray findings should be obtained from Dr. Stephen A. Lorenz, III, pertaining to diagnosis and surgical treatment of a deviated nasal septum as alluded to at the February 2010 hearing.  Appellant's assistance in obtaining these records should be requested as needed.

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Following the development requested above, contact the University Drive VA Medical Center in Pennsylvania and request that the VA examiner who conducted the December 2009 VA PTSD examination, or an appropriate examiner if the December 2009 examiner is unavailable, provide an addendum to that examination report.  The claims file must be sent to this examiner for review in conjunction with this addendum request. 

Following a review of the claims file, the examiner should be asked to opine whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that the Veteran's panic disorder with agoraphobia had its onset during service or whether such diagnosis is a continuation of symptomatology during service as reported by the Veteran.  The examiner should consider and discuss the Veteran's lay statements and testimony of record pertaining to having his first panic attack during service with was diagnostic impression of "going through a life change" following a psychiatric examination during service.  The examiner should also consider and discuss the Veteran's lay statements and testimony of record pertaining to continuous symptomatology and treatment for "bad nerves" since discharge, as well as frequent references in the VA treatment records that describe the disorder as "long standing."  If alternative causes for the disorder are identified, they should be stated.  It should also be indicated whether a panic disorder is considered a chronic disorder, or whether it may be acute and resolve.  It should also be indicated whether the otherwise diagnosed anxiety and depression may be related to any in-service occurrence or event.

A rationale for all opinions expressed should be provided.

4.  After the above development has been completed to the extent possible, schedule the Veteran for VA examination with an examiner of appropriate expertise to determine the nature and etiology of any residuals of a deviated nasal septum and to obtain an opinion as to whether any such residual(s) is/are possibly related to the broken nose injury during service as described by the Veteran, or are otherwise etiologically related to any incident of his active military service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  If there are residuals of a nasal fracture found, it should be indicated whether there are indications that the injury may have been traumatic in nature and whether it appears to have been longstanding in duration.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any diagnosed residuals of a deviated nasal septum arose during service or are otherwise related to any incident of service, to include the broken nose injury sustained therein as described by the Veteran.  If there are more likely causes of the residuals, based on the review of the record, those causes should be set out.  If no residuals of a deviated nasal septum are found, that should also be set forth.  

A complete rationale for all opinions expressed should be provided.

5.  Then readjudicate the claims on appeal.  If the claims remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


